Citation Nr: 0006865	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



FINDINGS OF FACT

1.  The veteran had active service from March 1942 to 
December 1945, and from August 1950 to September 1970.  He 
was a prisoner of war (POW) of the German Government from 
February 1944 to June 1945. 

2.  In correspondence received by the Board of Veterans 
Appeals (the Board) from the veteran on March 9, 2000, prior 
to promulgation of a decision in the appeal, the veteran 
indicated that he was satisfied with the decision rendered 
with regard these appellate issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met on these two issues.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  


Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

Parenthetically, the Board would note that the veteran's 
concurrently pending claims with regard entitlement to a 
total rating based on individual unemployability, and 
entitlement to Dependents Educational Assistance, were 
granted during the course of the current appeal in actions 
taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, of which the veteran was 
notified.  

However, the issues of entitlement to increased evaluations 
for PTSD and left inguinal hernia remained in appellate 
status.

The veteran's representative provided a written statement on 
his behalf on March 1, 2000.

In a statement from the veteran, dated February 1, 2000 and 
received by the Board on March 9, 2000, the veteran stated 
that he had received the letter from the RO in which the 
actions taken were delineated.  The veteran further stated 
that

(T)his letter is to inform you that 
disposition of my problem has been 
satisfactorily completed.  Denver 
Regional Office letter...was to my 
satisfaction.

Therefore, to save everyone's time and 
expenses, I immediately withdraw my 
appeal.

Thank you for your interest.


The Board finds that the veteran's written statement received 
by the Board on March 9, 2000 suffices as a formal withdrawal 
of these specific two issues from the current appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal on these two issues, and the appeal in that regard 
is dismissed without prejudice.


ORDER

The appeal on the issues of entitlement to increased 
evaluations for PTSD, currently evaluated as 30 percent 
disabling, and a compensable rating for left inguinal hernia, 
is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

